Citation Nr: 1029492	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1965 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida - 
which, in relevant part, denied the Veteran's claims for service 
connection for tinnitus and bilateral (i.e., right and left ear) 
hearing loss.  He initiated an appeal of all three claims by 
filing a timely Notice of Disagreement (NOD) in April 2005, but 
in another decision since issued in March 2006, during the 
pendency of his appeal, the RO granted service connection for 
tinnitus and the hearing loss in his right ear.  And after 
receiving a Statement of the Case (SOC) in March 2006, he then 
perfected his appeal by filing a timely Substantive Appeal (VA 
Form 9) in April 2006, but only concerning his remaining claim 
for service connection for the hearing loss in his left ear.  He 
did not also separately appeal either the ratings or effective 
date assigned for the hearing loss in his right ear and tinnitus, 
so those claims are not at issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
NOD thereafter must be timely filed to initiate appellate review 
of the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and effective 
date).


FINDING OF FACT

The most probative, i.e., competent and credible, medical and 
other evidence of record indicates the hearing loss in the 
Veteran's left ear is not attributable to his military service - 
particularly to excessive noise exposure (acoustic trauma), 
but instead most likely the result of an intercurrent event that 
occurred many years later, in 2004, involving a possible viral 
infection and sudden onset of hearing loss in this ear.




CONCLUSION OF LAW

The hearing loss in the Veteran's left ear was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist Veterans with claims for VA benefits.  The VCAA 
was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, review of the claims file reveals compliance with these 
enhanced VCAA notification requirements.  38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In 
a December 2004 letter, the RO advised the Veteran of the type of 
evidence and information needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or assist him 
in obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For a claim, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended 
to eliminate the requirement that VA also request that he submit 
any evidence in his personal possession that might substantiate 
his claim.  See 73 FR 23353 (Apr. 30, 2008).



Consider, as well, that the RO sent him that December 2004 letter 
before initially adjudicating his claim in March 2005, the 
preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  And although that letter did not also 
advise him of the downstream disability rating and effective date 
elements of his claim, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007), he received this additional notice in the March 
2006 SOC concurrent with the readjudication of his claim that 
same month.  This is important to point out because if, as here, 
the notice provided prior to initially adjudicating the claim was 
inadequate or incomplete, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - including in a SOC or 
supplemental SOC (SSOC), such that the intended purpose of the 
notice is not frustrated and the Veteran is given an opportunity 
to participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  There has been no reason to again readjudicate the claim 
since providing that SOC, including in a SSOC, because the 
Veteran has not submitted any additional evidence - including in 
response to that additional notice, which might change the 
outcome of the prior adjudication.  Cf. Medrano v. Nicholson, 
21 Vet. App. 165, 173 (2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

And as for the duty to assist, the RO obtained or the Veteran 
personally submitted his service treatment records (STRs), 
military personnel records, private medical records (including a 
March 2005 supporting statement from J.E.B., M.D., an 
otolaryngologist (i.e., Ear, Nose & Throat (ENT) specialist)), 
and VA evaluation and treatment records - including the report 
of the January 2006 VA Compensation and Pension Examination (C&P 
Exam) containing an additional medical nexus opinion concerning 
the etiology of the hearing loss in the left ear, especially in 
terms of whether it is attributable to the Veteran's military 
service and, in particular, excessive noise exposure.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

So all required VA assistance in developing the claim has been 
provided.

II.  Whether Service Connection is also Warranted for the Hearing 
Loss in the Left Ear

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  

Concerning claims for hearing loss, in particular, the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).

But according to VA standards, impaired hearing only will be 
considered an actual disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The report of the January 2006 VA C&P Exam confirms the Veteran 
has the required diagnosis of left ear hearing loss (specific 
type - sensorineural), and that his hearing loss in this ear is 
sufficiently severe to satisfy these threshold minimum 
requirements of § 3.385 to be considered a disability according 
to VA standards.

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
90
90
105+
105+
105+

Indeed, the report indicates his left ear hearing loss was so 
severe that he could not be tested using the Maryland CNC Test; 
so there are no speech recognition scores.

Consequently, the determinative issue is whether this current 
left ear sensorineural hearing loss is somehow attributable to 
his military service or, instead, the result of other unrelated 
factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the Veteran asserts that he was repeatedly 
exposed to excessively loud noise of jet aircraft, etc. (and 
resultantly sustained acoustic trauma) on the flight line while 
in the Air Force.

The Veteran's military personnel records confirm he served in the 
Military Airlift Command (MAC) in the Air Force.  And so, the 
Board finds there is credible evidence he sustained the type of 
acoustic trauma claimed in service.  38 U.S.C.A. § 1154(a) and 
(b); 38 C.F.R. § 3.304(d).  Indeed, the RO has previously 
conceded as much, as it was on the basis of this asserted 
acoustic trauma in service that the RO previously granted service 
connection for the hearing loss in his right ear and for tinnitus 
(constant ringing in his ears dating back to service).

So the Veteran has established he has a left ear hearing loss 
disability and that he was exposed to excessive noise while in 
service in the manner alleged.  Hence, he need only additionally 
establish that there is a relationship or correlation between his 
current left ear hearing loss disability and that noise exposure 
coincident with his military service.  See Savage, 10 Vet. App. 
at 495-97.  



There is no indication the Veteran entered service with pre-
existing hearing loss in his left ear.  Indeed, to the contrary, 
the report of his August 1965 military induction examination 
indicates his pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
-5
-10
-10
-10
-5
0

So there is no evidence of record suggesting his left ear hearing 
acuity was abnormal when entering service; in other words, there 
is a presumption of soundness at entry into the military and, 
thus, no possibility of aggravation of any pre-existing condition 
during service because there was none.  See 38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. §§ 3.304, 3.306.

The Veteran, however, also had no complaints regarding the 
hearing in his left ear at any time during service, and there was 
no indication or diagnosis of hearing loss in this ear at any 
time during his service - including when examined in 
anticipation of separating from service.  The report of his 
January 1969 military discharge examination indicates his pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
15
5
0
5
5
15

These negative findings in service are probative evidence to be 
considered against the claim, albeit not altogether dispositive 
or determinative of the claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).



The record also does not contain any evidence of left ear 
sensorineural hearing loss within one year of the Veteran's 
discharge from service in January 1969, meaning by January 1970.  
Hence, he is not entitled to any presumption regarding in-service 
incurrence of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

But that said, establishing entitlement to service connection for 
left ear hearing loss does not require that the Veteran have had 
a left ear hearing loss disability by the standards of 38 C.F.R. 
§ 3.385 during service or even, as mentioned, within the 
one-year presumptive period following the conclusion of his 
service for the initial manifestation of sensorineural hearing 
loss to a compensable degree.  However, a left ear hearing loss 
disability by these standards must be currently present, and 
service connection is possible if this current left ear hearing 
loss disability can be adequately linked to his service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., sufficient hearing loss to satisfy the threshold 
minimum requirements of 38 C.F.R. § 3.385), and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993).  See also Godfrey v. 
Derwinski, 2 Vet. App. 352, 357 (1992).

And so, as the record establishes the Veteran sustained acoustic 
trauma during service and has sufficient left ear hearing loss 
currently to be considered a disability by VA standards, there 
need only be a medically sound basis upon which to attribute his 
current left ear hearing loss disability to his military service 
in order for him to be entitled to service connection.  See id.



There is medical evidence for and against the claim on this 
determinative issue, however, so the Board must assess its 
probative value to decide this appeal.

On the one hand, the Veteran has submitted a supporting March 
2005 letter from a private physician, Dr. J.E.B. of The Ear, 
Nose, Throat & Plastic Surgery Associates, P.A., indicating the 
Veteran has profound left ear hearing loss stemming from 
significant noise trauma associated with being on the flight line 
while in the Air Force.  Dr. J.E.B. concluded, after reviewing 
the Veteran's records, DD214, and medical history, that the 
hearing loss in this ear (also the right ear and tinnitus) is 
more than likely related to noise exposure incurred while he was 
in the Armed Forces.

On the other hand, the report of the Veteran's January 2006 VA 
C&P Exam comes to a different conclusion regarding the etiology 
of the hearing loss in the left ear (as opposed to in the right 
ear and tinnitus).  The report of this evaluation indicates the 
Veteran reiterated having been exposed to excessively loud noise 
while in the military (from jets), and discounted any additional 
noise exposure since service in his civilian occupation (which 
had included working as a weatherman) or other activity (solo 
guitarist).  But he also acknowledged a sudden loss of hearing in 
this ear, and this ear only, in 2004.  And following evaluation 
by an otolaryngologist [i.e., ENT specialist], his magnetic 
resonance imaging (MRI) was normal and he was reportedly told it 
could have been "viral."  This VA C&P Exam report then goes on 
to indicate that the Veteran's primary complaint was his 
bilateral tinnitus (which he said he had experienced constantly 
since service), and that he was just now filing a claim for his 
tinnitus because "he didn't know he could" in years past, 
noting also that a local service officer in Orlando had prompted 
him to file the tinnitus claim because it could be service 
connected.  On the other hand, he was not necessarily claiming 
that his hearing loss also was service connected as "he already 
knows the complete loss of hearing in the left ear [that] 
occurred in 2004 is probably not in any way related to the 
military."



This January 2006 VA C&P Examiner then goes on to attribute the 
Veteran's tinnitus and right ear hearing loss to the noise 
exposure he had in the Air Force.  And, as mentioned, the RO 
since has granted service connection for his tinnitus and for the 
hearing loss in his right ear - primarily on the basis of this 
favorable VA C&P Examiner's opinion, especially when considered 
along with Dr. J.E.B.'s equally supporting March 2005 letter.

But the January 2006 VA C&P Examiner did not also believe the 
hearing loss in the Veteran's left ear is similarly attributable 
to that noise exposure in service.  Rather, concluded this VA C&P 
Examiner, based on the Veteran's medical history, the left ear 
hearing loss would not be considered related to his military 
service.  In discussing the medical rationale for this 
unfavorable opinion, this VA C&P Examiner indicated this instead 
is "clearly an episode of sudden loss of hearing (etiology 
apparently unknown) occurring in 2004.  A sudden loss of hearing 
of this magnitude would not be related to his military service 
based on the length of time between the date of claimed acoustic 
trauma to 2004....  Therefore, it would seem indicated that only 
the right ear be considered when determining a disability rating 
for hearing loss."

In evaluating the probative value of these medical opinions for 
and against the claim, the Court has stated that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

While the Board may not reject a favorable medical opinion based 
on its own unsubstantiated medical conclusions, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), the Board has the authority to 
"discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

That is to say, the Board may appropriately favor the opinion of 
one competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  A physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors in 
assessing the probative value of a medical opinion.  Prejean v. 
West, 13 Vet. 444, 448-499 (2000).

However, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the 
Court indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history given 
by the Veteran.  Rather, as the Court further explained in Coburn 
v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  

In an even more recent precedent decision, Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008), the Court again addressed this 
issue and discussed in great detail how to assess the probative 
weight of medical opinions and the value of reviewing the claims 
file.  The Court held that, with respect to claims file review, 
as it pertains to obtaining an overview of the claimant's medical 
history, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims file, without an explanation of why 
that failure had compromised the value of the medical opinion.  
By contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

Here, although Dr. J.E.B. indicated he reviewed and considered 
the Veteran's records, DD214, and medical history (so purportedly 
had the proper factual foundation for providing an informed 
opinion), there was absolutely no express or even implied 
mention, discussion, or reference in his March 2005 supporting 
letter to the sudden loss of hearing in the Veteran's left ear in 
2004 - which even the Veteran, himself, readily concedes 
occurred and had nothing to do with his prior military service.  
So Dr. J.E.B. did not consider all of the relevant facts or, 
at the very least, did not reconcile this admittedly very 
significant intercurrent event with his belief that the hearing 
loss in the Veteran's left ear nonetheless is attributable 
instead to his military service.  This is especially troubling 
since Dr. J.E.B.'s letter mentions the Veteran not only having 
been seen in his office on the day that letter was prepared in 
March 2005, but also had been followed in that office since 
August 2001, so even prior to the 2004 sudden loss of hearing 
in question.  Moreover, the Veteran indicated during his January 
2006 VA C&P Exam that he had consulted an otolaryngologist (i.e., 
ENT specialist) immediately following that sudden loss of hearing 
in 2004, which, interestingly, is the same type of practice as 
Dr. J.E.B.'s.  Ultimately, then, Dr. J.E.B.'s March 2005 letter 
and opinion do not have the proper foundation and predicate 
and, therefore, are less probative than the VA C&P Examiner's 
contrary opinion.  See Elkins v. Brown, 5 Vet. App. 474 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).

In coming to this conclusion, the Board is not questioning the 
Veteran's credibility as it concerns any information he may have 
provided Dr. J.E.B. that may have formed the basis of Dr. 
J.E.B.'s opinion, that is, aside from the information Dr. J.E.B. 
gathered himself from his independent review of the Veteran's 
supposedly complete pertinent history.  Instead, Dr. J.E.B. 
simply has not addressed all of the relevant history, just some, 
whereas the VA C&P Examiner in comparison considered the entire 
facts and totality of evidence.  So, as the Court accepted in the 
Neives-Rodriguez decision as valid reason to discount the 
probative value of Dr. J.E.B.'s opinion, he overlooked pertinent 
reports regarding the Veteran's medical history (indeed, even 
that the Veteran had readily admitted himself to the 
VA C&P Examiner during the course of another hearing evaluation).

The Board therefore concludes that the medical and other 
evidence, on the whole, does not favor the claim and is not in 
relative equipoise, either, meaning about evenly balanced for and 
against the claim.  Instead, for the reasons and bases discussed, 
the preponderance of the evidence is unfavorable, so the benefit-
of-the-doubt doctrine does not apply, and the claim resultantly 
must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for left ear hearing loss is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


